20-01187-jlg Doc 1-72 Filed 06/20/20
       Case 1:19-cv-09319-AKH        Entered
                               Document       06/20/20
                                        20 Filed       20:19:48
                                                  12/23/19  Page 1Doc
                                                                   of 320 Letter
                              Motion Pg 1 of 3


                           P OLLOCK | C OHEN                          LLP
                                60 BROAD STREET, 24TH FLOOR
                                 NEW YORK, NEW YORK 10004
                                       (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251



                                       December 23, 2019

VIA ECF & FACSIMILE
Hon. Alvin K. Hellerstein
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
fax: (212) 805-7942

       Re:    In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
              In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

        We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
respect to the above-referenced matters which were removed from Surrogate’s Court in
connection with Orly Genger’s bankruptcy then pending in the Western District of Texas. We
write, pursuant to the request of the newly-appointed bankruptcy trustee, to seek a second 45-day
adjournment for the Trustee’s time to respond to our remand motions. (ECF No. 12 in
19-cv-9319; ECF No. 12 in 19-cv-9365.)

        As detailed in the remand motions, the matters were removed by Ron Satija, the former
Chapter 7 Trustee, when Ms. Genger’s case was pending in the Western District of Texas. The
removal papers were filed by the then-Trustee’s counsel Kasowitz Benson Torres LLP. Before
the transfer of the bankruptcy case arrived to New York, Kasowitz Benson sought a 45-day
extension of the time for the new Trustee to respond. We had no objection and this Court
granted that request. (ECF Nos. 15, 16, 17 in 19-cv-9319; ECF Nos. 14, 15, 16 in 19-cv-9365.)

        Ms. Genger’s bankruptcy case has now arrived to the Southern District of New York and
Deborah J. Piazza of Tarter Krinsky & Drogin LLP has been appointed as trustee. See 19-br-
13985. Her counsel, Rocco A. Cavaliere, also of Tarter Krinsky & Drogin LLP, has asked me to
ask this Court for an additional 45-day extension while the new Trustee and her counsel conduct
their diligence of the bankruptcy case and the related actions.

       We have no objection to this second extension.




                                                                                                    1
20-01187-jlg Doc 1-72 Filed 06/20/20
       Case 1:19-cv-09319-AKH        Entered
                               Document       06/20/20
                                        20 Filed       20:19:48
                                                  12/23/19  Page 2Doc
                                                                   of 320 Letter
                              Motion Pg 2 of 3

Hon. Alvin K. Hellerstein
December 23, 2019
Page 2 of 3


                                                           Respectfully submitted,

                                                           /s/ Adam Pollock

                                                           Adam Pollock

cc (via email):

        Rocco A. Cavaliere, Esq.
        Counsel to the Bankruptcy Trustee

        Andrew R. Kurland, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the former Bankruptcy Trustee;
        Counsel for Orly Genger, debtor;
        Counsel for Arie Genger, creditor; and
        Counsel for Kasowitz Benson Torres LLP, creditor

        Steven Riker, Esq.
        Law Office of Steven Riker
        Guardian Ad Litem

        Chris Gartman, Esq.
        Hughes Hubbard & Reed LLP
        Counsel to Arnold Broser and David Broser

        Natalie Bedoya McGinn, Esq.
        Counsel to Arie Genger

        John Boyle, Esq.
        Skadden, Arps, Slate, Meagher & Flom LLP
        Counsel to Glenclova Investment Company, TR Investors, LLC,
        New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.

 cc (via ECF):

        Michael Paul Bowen, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the former Bankruptcy Trustee;
        Counsel for Orly Genger, debtor;
        Counsel for Arie Genger, creditor; and
        Counsel for Kasowitz Benson Torres LLP, creditor




                                 POLLOCK | COHEN                          LLP
                                                                                     2
20-01187-jlg Doc 1-72 Filed 06/20/20
       Case 1:19-cv-09319-AKH        Entered
                               Document       06/20/20
                                        20 Filed       20:19:48
                                                  12/23/19  Page 3Doc
                                                                   of 320 Letter
                              Motion Pg 3 of 3

Hon. Alvin K. Hellerstein
December 23, 2019
Page 3 of 3


       Judith Bachman, Esq.
       Counsel to Dalia Genger

       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       Counsel to Sagi Genger 1993 Trust & Sagi Genger




                                 POLLOCK | COHEN         LLP
                                                                                   3
